 



Exhibit 10.1
JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
June 15, 2007
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:   Agreement Amending Merger Agreement Among JAG Media Holdings, Inc. (“JAG
Media”), Cryptometrics Acquisition, Inc. (“Cryptometrics Acquisition”),
Cryptometrics, Inc. (“Cryptometrics”), Robert Barra, Michael Vitale, Karlen &
Stolzar, Thomas J. Mazzarisi and Stephen J. Schoepfer (collectively, the
“Parties”) dated as of January 24, 2007, as Further Amended by those Certain
Agreements Among the Parties dated as of February 26, 2007, April 2, 2007,
April 20, 2007, May 11, 2007 and May 18, 2007 (“Merger Agreement Amendment”)

Gentlemen:
This will confirm our understanding regarding the following changes to the
Merger Agreement Amendment, which have been authorized by the directors of JAG
Media, Cryptometrics Acquisition and Cryptometrics:
1. The Closing Date set forth in the first sentence of paragraph 8 of the Merger
Agreement Amendment is hereby changed to July 16, 2007.
2. The Automatic Termination Date of June 15, 2007 set forth in the first
sentence of paragraph 9 of the Merger Agreement Amendment is hereby changed to
July 16, 2007.
3. The fifteen (15) day restriction regarding the release of the Merger
Documents from escrow set forth in subparagraph 10. (D) of the Merger Agreement
Amendment is hereby changed to ten (10) days.
All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement Amendment.
Except as otherwise set forth in this agreement, the Merger Agreement Amendment
and the Merger Agreement shall remain unchanged and in full force and effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.

 



--------------------------------------------------------------------------------



 



Cryptometrics, Inc.
June 15, 2007
Page -2-

     
Sincerely yours,
  AGREED AND ACCEPTED:
JAG MEDIA HOLDINGS, INC.
  CRYPTOMETRICS ACQUISITION, INC.
 
   
By: /s/ Thomas J. Mazzarisi
  By: /s/ Thomas J. Mazzarisi
Name: Thomas J. Mazzarisi
  Name: Thomas J. Mazzarisi
Title: Chairman & CEO
  Title: President
Date: June 15, 2007
  Date: June 15, 2007
 
   
AGREED AND ACCEPTED:
CRYPTOMETRICS, INC.
  The undersigned is signing this agreement solely in its capacity as “Escrow
Agent” pursuant to the provisions of paragraph 10 of the Merger Agreement
Amendment
 
   
By: /s/ Robert Barra
  KARLEN & STOLZAR, LLP
Name: Robert Barra
   
Title: Co-CEO
  By: /s/ Michael I. Stolzar
Date: June 15, 2007
  Name: Michael I. Stolzar
 
  Title: Partner
 
  Date: June 15, 2007
 
   
 
 
/s/ Robert Barra
Robert Barra
Dated: June 15, 2007
  The undersigned are signing this agreement only with respect to their
obligations set forth in paragraph 12 of the Merger Agreement Amendment
 
   
 
  /s/ Thomas J. Mazzarisi
 
  Thomas J. Mazzarisi
 
  Dated: June 15, 2007
/s/ Michael Vitale
   
Michael Vitale
   
Dated: June 15, 2007
   
 
  /s/ Stephen J. Schoepfer
 
  Stephen J. Schoepfer
 
  Dated: June 15, 2007

 